                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

                                                                                          FILED
                                                                                   Scott L. Poff, Clerk
                                                                                United States District Court

SECURITIES AND EXCHANGE                                                    By jburrell at 12:03 pm, Nov 20, 2018

COMMISSION,

Plaintiff,
                                                           Civil Action File No.
                         v.
                                                           4:18-cv-00209
ROBERT WILLIAM DORRANCE,

Defendant.


      FINAL JUDGMENT AS TO DEFENDANT ROBERT WILLIAM DORRANCE

       The Securities and Exchange Commission having filed a Complaint and First Amended

Complaint and Defendant Robert William Dorrance (“Dorrance” or “Defendant”) having entered

an appearance; consented to the Court’s jurisdiction over Defendant and the subject matter of

this action; consented to entry of this Final Judgment without admitting or denying the

allegations of the First Amended Complaint (except as to jurisdiction and except as otherwise

provided herein in paragraph V); waived findings of fact and conclusions of law; and waived any

right to appeal from this Final Judgment:

                                               I.

                    EXCHANGE ACT SECTION 10(b) AND RULE 10b-5

       IT IS ORDERED, ADJUDGED, AND DECREED that Defendant and Defendant’s

agents, servants, employees, attorneys, and all persons in active concert or participation with

them who receive actual notice of this Final Judgment by personal service or otherwise are

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the



                                               1
Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Exchange Act

Rule 10b-5 [17 C.F.R. § 240.10b-5], by using any means or instrumentality of interstate

commerce, or of the mails, or of any facility of any national securities exchange, in connection

with the purchase or sale of any security:


       (a)     to employ any device, scheme, or artifice to defraud;


       (b)     to make any untrue statement of a material fact, or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading, or


       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person


by, directly or indirectly, (i) creating a false appearance or otherwise deceiving any person, or (ii)

disseminating false or misleading documents, materials, or information or making, either orally

or in writing, any false or misleading statement in any communication with any investor or

prospective investor, about:


               (A) any investment in or offering of securities,

               (B) the registration status of such offering or of such securities,

               (C) the prospects for success of any product or company,

               (D) the use of investor funds; or

               (E) the misappropriation of investor funds or investment proceeds.




                                                   2
                                                 II.

                                SECURITIES ACT SECTION 17(a)


       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

and Defendant’s agents, servants, employees, attorneys, and all persons in active concert or

participation with them who receive actual notice of this Final Judgment by personal service or

otherwise are permanently restrained and enjoined from violating Section 17(a) of the Securities

Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the

use of any means or instruments of transportation or communication in interstate commerce or

by use of the mails, directly or indirectly:


       (a)     to employ any device, scheme, or artifice to defraud;


       (b)     to obtain money or property by means of any untrue statement of a material fact

       or any omission of a material fact necessary in order to make the statements made, in

       light of the circumstances under which they were made, not misleading; or


       (c)     to engage in any transaction, practice, or course of business which operates or

       would operate as a fraud or deceit upon the purchaser


by, directly or indirectly, (i) creating a false appearance or otherwise deceiving any person, or (ii)

disseminating false or misleading documents, materials, or information or making, either orally

or in writing, any false or misleading statement in any communication with any investor or

prospective investor, about:


               (A) any investment in or offering of securities,


                                                  3
               (B) the registration status of such offering or of such securities,

               (C) the prospects for success of any product or company,

               (D) the use of investor funds; or

               (E) the misappropriation of investor funds or investment proceeds.

                                                   III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from participating in the issuance, purchase, offer or sale of

any security, including, but not limited to, the issuance, purchase, offer or sale of any security

through any entity Defendant owns or controls, excluding purchases and sales of securities for

Defendant’s own personal accounts.

                                                   IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is liable for disgorgement of $96,250.00, representing profits gained as a result of the conduct

alleged in the First Amended Complaint, together with prejudgment interest thereon in the

amount of $4,825.65, and a civil penalty in the amount of $42,500.00 pursuant to Section 20(d)

of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. §

78u(d)(3)]. Defendant shall satisfy this obligation by paying $143,575.65 to the Securities and

Exchange Commission within 30 days after entry of this Final Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank




                                                    4
cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Dorrance as a defendant in this action; and specifying that payment is made pursuant

to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 30 days following entry of this Final Judgment. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961. The Commission

shall hold the funds, together with any interest and income earned thereon (collectively, the

“Fund”), pending further order of the Court.

       The Commission may propose a plan to distribute the Fund subject to the Court’s

approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund

provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002, as amended by the Dodd-Frank

Wall Street Reform and Consumer Protection Act. The Fair Fund, if any, may be added to or

combined with any other fair fund created in a related civil injunctive action or administrative

proceeding arising out of the same allegations. The Court shall retain jurisdiction over the

                                                  5
administration of any distribution of the Fund. If the Commission staff determines that the Fund

will not be distributed, the Commission shall send the funds paid pursuant to this Final Judgment

to the United States Treasury.

        Regardless of whether any such Fair Fund distribution is made, amounts ordered to be

paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to the

government for all purposes, including all tax purposes. To preserve the deterrent effect of the

civil penalty, Defendant shall not, after offset or reduction of any award of compensatory

damages in any Related Investor Action based on Defendant’s payment of disgorgement in this

action, argue that he is entitled to, nor shall he further benefit by, offset or reduction of such

compensatory damages award by the amount of any part of Defendant’s payment of a civil

penalty in this action (“Penalty Offset”). If the court in any Related Investor Action grants such

a Penalty Offset, Defendant shall, within 30 days after entry of a final order granting the Penalty

Offset, notify the Commission’s counsel in this action and pay the amount of the Penalty Offset

to the United States Treasury or to a Fair Fund, as the Commission directs. Such a payment shall

not be deemed an additional civil penalty and shall not be deemed to change the amount of the

civil penalty imposed in this Judgment. For purposes of this paragraph, a “Related Investor

Action” means a private damages action brought against Defendant by or on behalf of one or

more investors based on substantially the same facts as alleged in the First Amended Complaint

in this action.

                                                V.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the First Amended Complaint are true and admitted by Defendant, and further, any



                                                6
debt for disgorgement, pre-judgment interest, civil penalty or other amounts due by Defendant

under this Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.



       SO ORDERED, this 20th day of November, 2018.



                                              ____________________________________
                                              R. STAN BAKER
                                              UNITED STATES DISTRICT JUDGE
                                              SOUTHERN DISTRICT OF GEORGIA




                                                 7
